Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of September 12,
2011 (the “Effective Date”), is made and entered into by and between CRACKER
BARREL OLD COUNTRY STORE, INC. (the “Company”) and MICHAEL A. WOODHOUSE
(“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is currently serving as the Company’s Chief Executive
Officer and Chairman of the Company’s Board of Directors (the “Board”), pursuant
to an employment agreement dated as of March 28, 2011 (the “Prior Employment
Agreement”); and
     WHEREAS, the Board recognizes that the Executive’s contribution to the
growth and success of the Company during prior years has been substantial and
the Board now desires, and deems it to be in the best interests of the Company
and its shareholders, to provide for the continued employment of the Executive
in the capacity of Executive Chairman of the Board and to make certain changes
in the Executive’s employment arrangements with the Company which the Board has
determined will reinforce the transition by the Executive of his role in
management of the Company while encouraging the Executive’s continued attention
and dedication to the future of the Company; and
     WHEREAS, in furtherance of the foregoing purposes, the Board wishes to
continue Executive’s employment as an officer of the Company to serve in the
position of Executive Chairman of the Board; and
     WHEREAS, Executive is willing to commit himself to continue to serve the
Company on the terms and conditions specified herein; and
     WHEREAS, in order to effect the foregoing purposes and to terminate the
Prior Employment Agreement as of the Effective Date, the Company and the
Executive wish to enter into this Agreement on the terms and conditions set
forth below.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
promises, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. EMPLOYMENT.
     Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as the Executive Chairman of the Board.
2. DURATION OF AGREEMENT.
     2.1 Term. This employment shall begin as of the Effective Date, and shall
continue until it terminates pursuant to this Agreement. Unless extended
pursuant to Section 2.2, or earlier terminated pursuant to Article 5
(Termination for Cause), Article 6 (Termination Upon Death), Article 7
(Disability), Article 8 (Termination of Employment by Executive), Article 9

 



--------------------------------------------------------------------------------



 



(Termination Without Cause) or Article 10 (Change in Control), this Agreement
will automatically terminate on November 30, 2012. The specified period during
which this Agreement is in effect is the “Term.”
     2.2 Extensions of Term. The Term may be extended to a specified future date
at any time by the specific written agreement of the parties signed prior to the
original expiration date specified in Section 2.1, or any subsequent expiration
date established pursuant to this Section 2.2.
3. POSITION AND DUTIES.
     3.1 Position. Subject to the remaining conditions of this Section 3.1,
Executive shall serve as the Executive Chairman. Executive shall report to the
Board and perform such duties and responsibilities as may be prescribed from
time-to-time by the Board, which duties shall include, without limitation,
(a) when present, presiding at meetings of the Board and shareholders and
(b) coordinating with the Board and the Chief Executive Officer of the Company
with respect to the Company’s business and strategic initiatives. So long as
Executive is serving as the Executive Chairman, the Company shall nominate
Executive for election as a member of the Board at each meeting of the Company’s
shareholders at which the election of Executive is subject to a vote by the
Company’s shareholders and recommend that the shareholders of the Company vote
to elect Executive as a member of the Board. From time to time, Executive also
may be from time to time designated to such offices within the Company or its
subsidiaries as may be necessary or appropriate for the convenience of the
businesses of the Company and its subsidiaries.
     3.2 Full-Time Efforts. Executive shall perform and discharge faithfully,
diligently and to the best of his ability such duties and responsibilities and
shall devote his full-time efforts to the business and affairs of the Company.
Executive agrees to promote the best interests of the Company and to take no
action that in any way damages the public image or reputation of the Company,
its subsidiaries or its affiliates.
     3.3 No Interference With Duties. Executive shall not (a) engage in any
activities, or render services to or become associated with any other business
that in the reasonable judgment of the Board violates any provision of
Article 13 of this Agreement, or (b) devote time to other activities which would
inhibit or otherwise interfere with the proper performance of his duties;
provided, however, that it shall not be a violation of this Agreement for
Executive to (1) devote reasonable periods of time to charitable and community
activities and industry or professional activities (including, without
limitation, serving on the board of directors of not-for-profit entities), or
(2) manage personal business interests and investments, so long as such
activities in (1) or (2) do not interfere with the performance of Executive’s
obligations under this Agreement. Executive may, with the prior approval of the
Board (or applicable committee thereof), serve on the boards of directors (or
other governing body) of other for profit corporations or entities, consistent
with this Agreement and the Company’s policies.
     3.4 Work Standard. Executive hereby agrees that he shall at all times
comply with and abide by all terms and conditions set forth in this Agreement
and all applicable work policies, procedures and rules as may be issued by the
Company. Executive also agrees that he

2



--------------------------------------------------------------------------------



 



shall comply with all federal, state and local statutes, regulations and public
ordinances governing the performance of his duties hereunder.
4. COMPENSATION AND BENEFITS.
     4.1 Base Salary. Subject to the terms and conditions set forth in this
Agreement, during the Term, the Company shall pay Executive, and Executive shall
accept, an annual salary (“Base Salary”) in the amount of $750,000. The Base
Salary shall be paid in accordance with the Company’s normal payroll practices
and may be increased from time to time at the sole discretion of the Board (or
applicable committee thereof).
     4.2 Incentive, Savings and Retirement Plans. During the Term, Executive
shall be entitled to participate in all incentive (including, without
limitation, long-term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), on the same basis as such Peer Executives, except
as to benefits that are specifically applicable to Executive pursuant to this
Agreement. Without limiting the foregoing, the following provisions shall apply
with respect to Executive:

  (a)   Incentive Bonus. Executive shall be entitled to an annual bonus
opportunity, the amount of which shall be determined by the Compensation
Committee of the Board (the “Committee”). The amount of and performance criteria
with respect to any such bonus in any year shall be determined not later than
the date or time prescribed by Treas. Reg. § 1.162-27(e) in accordance with a
formula to be agreed upon by the Company and Executive and approved by the
Committee that reflects the financial and other performance of the Company and
the Executive’s contributions thereto. Throughout the Term, the Executive’s
annual target (subject to such performance and other criteria as may be
established by the Committee) bonus percentage shall be no less than 100% of the
Base Salary.     (b)   Long-Term Incentive Plan. With respect to any long-term
incentive plan established by the Company, the Executive’s target percentage
under such a plan shall be no less than 150% of the Base Salary. Any long-term
incentive plan award granted during the Term shall provide that (subject to
achievement of applicable performance criteria) it shall vest at the earlier of
: (1) the regular vesting or performance term of the award, as applicable; or
(2) Executive’s cessation of service as a member of the Board (other than as a
result of his voluntary resignation or refusal to stand for reelection).     (c)
  Welfare Benefit Plans. During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
Peer Executives. Also, throughout the Term, in addition to participating in the
other insurance programs provided to Peer Executives, the Company, for the
benefit of Executive, shall pay the

3



--------------------------------------------------------------------------------



 



      premiums to maintain in force during the Term a policy of term life
insurance covering the Executive, with such carrier as is reasonably acceptable
to the Company and Executive, in the face amount of $2.5 million, with benefits
payable to the beneficiary or beneficiaries designated by Executive in writing,
or in the absence of such writing, to Executive’s estate.     (d)   Vacation.
Executive shall be entitled to an annual paid vacation commensurate with the
Company’s established vacation policy for Peer Executives. The timing of paid
vacations shall be scheduled in a reasonable manner by Executive.     (e)  
Business Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive during the Term in the performance of
Executive’s services under this Agreement. Executive shall follow the Company’s
expense procedures that generally apply to Peer Executives in accordance with
the policies, practices and procedures of the Company to the extent applicable
generally to Peer Executives.     (f)   Perquisites. Executive shall be entitled
to receive such executive perquisites, fringe and other benefits as are provided
to the most senior executives and their families under any of the Company’s
plans and/or programs in effect from time to time and such other benefits as are
generally available to Peer Executives.     (g)   Clawback of Incentive-Based
Compensation. Notwithstanding any other provision to the contrary, any
“incentive-based compensation” within the meaning of Section 10D of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), will be
subject to clawback by the Company in the manner required by Section 10D(b)(2)
of the Exchange Act, as determined by the applicable rules and regulations
promulgated thereunder from time to time by the U.S. Securities and Exchange
Commission.

5. TERMINATION FOR CAUSE.
     This Agreement may be terminated immediately at any time by the Company ,
and Executive shall be entitled to no further payments or benefits hereunder
(other than Base Salary through the date of termination and benefits under any
plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement), under the following conditions, any of which shall
constitute “Cause” or “Termination for Cause”:

  (a)   (1) any act by Executive involving fraud, (2) any breach by Executive of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like or (3) any willful or
grossly negligent act by Executive resulting in an investigation by the
Securities and Exchange Commission, which, in each of cases (1), (2) and
(3) above, a majority of the Board determines in its sole and absolute
discretion materially adversely affects the Company or Executive’s ability to
perform his duties under this Agreement;

4



--------------------------------------------------------------------------------



 



  (b)   attendance at work in a state of intoxication or otherwise being found
in possession at his place of work of any prohibited drug or substance,
possession of which would amount to a criminal offense;     (c)   Executive’s
personal dishonesty or willful misconduct in connection with his duties to the
Company;     (d)   breach of fiduciary duties to the Company involving personal
profit by the Executive;     (e)   conviction of Executive for, or Executive
pleading guilty or no contest to, any felony or crime involving moral turpitude;
    (f)   material breach by Executive of any provision of this Agreement or of
any Company policy adopted by the Board, which breach Executive does not cure
within 15 days after the Company provides written notice of such breach to
Executive; or     (g)   the continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to Disability, and specifically excluding any
failure by Executive, after good faith, reasonable and demonstrable efforts, to
meet performance expectations for any reason), after a written demand for
substantial performance is delivered to Executive by a majority of the Board
that specifically identifies the manner in which such Board believes that
Executive has not substantially performed Executive’s duties.

     The termination of employment of Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of such Board, Executive is guilty of
the conduct described in any one or more of subsections (a) through (g) above,
and specifying the particulars thereof in detail.
6. TERMINATION UPON DEATH.
     This Agreement shall terminate immediately upon Executive’s death, and
Executive or his beneficiaries shall be entitled to no further payments or
benefits hereunder, other than the payment of Accrued Obligations (as defined in
Section 9.1(a)(1)) and the payment or provision of Other Benefits (as defined in
Section 9.1(d)), including, without limitation, benefits under such plans,
programs, practices and policies relating to death benefits, if any, as are
applicable to Executive on the date of his death. The rights of the Executive’s
estate with respect to any outstanding equity grants and any benefit plans shall
be determined in accordance with the specific terms, conditions and provisions
of the applicable award agreements and benefit plans.

5



--------------------------------------------------------------------------------



 



7. DISABILITY.
     7.1 If the Company determines in good faith that the Disability (as defined
in Section 7.2) of Executive has occurred during the Term, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided, that, within the 30-day period after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties. If Executive’s employment is terminated by reason of his
Disability, this Agreement shall terminate, and Executive shall be entitled to
no further payments or benefits hereunder, other than payment of Accrued
Obligations (as defined in Section 9.1(a)(1)), the payment or provision of Other
Benefits (as defined in Section 9.1(d)), including, without limitation, benefits
under such plans, programs, practices and policies relating to disability
benefits, if any, as are applicable to Executive on the Disability Effective
Date. The rights of Executive with respect to any outstanding equity grants and
any benefit plans shall be determined in accordance with the specific terms,
conditions and provisions of the applicable award agreements and benefit plans.
     7.2 For purposes of this Agreement, “Disability” shall mean: (a) a
long-term disability entitling Executive to receive benefits under the Company’s
long-term disability plan as then in effect; or (b) if no such plan is then in
effect or the plan does not apply to Executive, the inability of Executive, as
determined by the Board, to perform the essential functions of his regular
duties and responsibilities hereunder, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of at least six consecutive
months. At the request of Executive or his personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive or his personal
representative and the Company. Without such physician certification (if it is
requested by Executive or his personal representative), Executive’s termination
shall be deemed a termination by the Company without Cause and not a termination
by reason of Disability.
8. TERMINATION OF EMPLOYMENT BY EXECUTIVE.
     8.1 Executive’s employment may be terminated at any time by Executive for
Good Reason or no reason, subject to Section 8.3 or Section 8.6, as applicable.
     8.2 For purposes of this Agreement, “Good Reason” shall not include
Executive’s death or Disability and shall mean any of the following:

  (a)   other than his removal for Cause pursuant to Section 5 and subject to
the provisos below, without the prior written consent of Executive, the
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position (including status, offices (inclusive of Chairman of the
Board), titles and reporting requirements), authority, duties or
responsibilities as in effect on the Effective Date, or any other action by the
Company which results in a demonstrable diminution in such position, authority,
duties or responsibilities; provided, however, that an isolated, insubstantial
and inadvertent action not taken in bad faith, which is remedied by the Company
promptly after receipt of written notice thereof given by Executive, shall not
constitute “Good Reason”;

6



--------------------------------------------------------------------------------



 



  (b)   a reduction by the Company in Executive’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time, unless
such reduction is a part of an across-the-board decrease in base salaries
affecting all Peer Executives which reduction is approved by the Committee;
provided, however, that in any event, the Company shall not reduce Executive’s
Base Salary below 90% of the Base Salary as in effect on the Effective Date;    
(c)   a reduction by the Company in Executive’s (1) annual target bonus
percentage to which Executive is entitled pursuant to Section 4.2(a) or
(2) target percentage under any long-term incentive plan established by the
Company to which Executive is entitled pursuant to Section 4.2(b), unless, in
either case (1) or (2), such reduction is a part of an across-the-board
proportional decrease in annual target bonuses percentages or target percentages
under any long-term incentive plan, as applicable, affecting all other Peer
Executives, which reduction is approved by the Committee; provided, however,
that in any event, the Company shall not reduce Executive’s annual target bonus
below 90% of the Base Salary as in effect on the Effective Date;     (d)   a
reduction by the Company of benefits under (1) a “pension plan or arrangement”
or (2) a “compensation plan or arrangement” in which Executive participates, or
the elimination of Executive’s participation in any such plan or arrangement
which reduction or elimination results in a reduction, in the aggregate, of the
benefits provided thereunder, taking into account any replacement plan or
arrangement or other additional compensation provided to Executive in connection
with or following such reduction or elimination (except for immaterial
reductions or across-the-board plan changes or terminations similarly affecting
other Peer Executives); provided, that, subject to Section 15.8, in the event of
any such changes or terminations, the Company shall timely pay or provide to
Executive any accrued amounts or accrued benefits required to be paid or
provided or which Executive is eligible to receive under any such plan or
arrangement in accordance with the terms of such plan or arrangement;     (e)  
the Company requiring Executive, without his consent, to be based at any office
or location more than 50 miles from the Company’s current headquarters in
Lebanon, Tennessee;     (f)   the material breach by the Company of any
provision of this Agreement; or     (g)   the failure of any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

     8.3 Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder, provided, that Executive raises to the attention of the Board any
circumstance he believes in good faith

7



--------------------------------------------------------------------------------



 



constitutes Good Reason within 90 days after occurrence thereof or be foreclosed
from raising such circumstance thereafter. The Company shall have an opportunity
to cure any circumstance alleged to constitute Good Reason (other than under
Section 8.2(g)) within 30 days after the receipt of notice of such circumstance
from Executive.
     8.4 If Executive terminates his employment for Good Reason within one year
following the initial existence of any of the conditions set forth in
Sections 8.2(a) through 8.2(g) (provided, that the Company did not exercise its
right to cure pursuant to Section 8.3), he shall be entitled to the same
benefits he would be entitled to under Article 9 as if terminated without Cause
or Article 10 as if terminated after a Change in Control (as defined in
Section 10.3), but not both, as applicable, upon the execution and effectiveness
of the release attached hereto as an addendum and made a part hereof (the
“Release”) within the time periods set forth in the applicable provisions.
     8.5 If Executive terminates his employment without Good Reason, this
Agreement shall terminate, and Executive shall be entitled to no further
payments or benefits hereunder, other than payment of Accrued Obligations (as
defined in Section 9.1(a)(1) but excluding the amounts provided for in
Section 9.1(a)(1)(ii)) and the timely payment or provision of Other Benefits (as
defined in Section 9.1(d)).
     8.6 Executive shall not terminate his employment without Good Reason prior
to the date which is 60 days following the date on which Executive provides
written notice of such termination to the Company; provided, however, that the
Company may waive such notice period in writing.
9. TERMINATION WITHOUT CAUSE.
     9.1 If Executive’s employment is terminated by the Company without Cause
(it being understood by the parties that termination by death, Disability or
expiration of this Agreement shall not constitute termination without Cause)
prior to the expiration of the Term, then Executive shall be entitled to the
following benefits upon the execution and effectiveness of the Release within
the time periods set forth herein; provided, however, that Executive shall not
be entitled to payments under this Article 9 if he is entitled to payments under
Article 10:

  (a)   The Company shall pay to Executive immediately following the expiration
of the 30-day period beginning on the date of Executive’s termination of
employment (such 30-day period, the “Severance Delay Period”), provided, that
Executive has executed and delivered the Release and any revocation period
applicable to such Release shall have expired as of the end of the Severance
Delay Period, the aggregate of the following amounts:

  (1)   in a lump sum in cash, immediately following the end of the Severance
Delay Period, the sum of (i) Executive’s Base Salary then in effect through the
date of termination to the extent not theretofore paid, (ii) a pro-rata portion
of amounts payable under any then existing incentive or bonus plan applicable to
Executive (including, without limitation, any incentive bonus referred to in
Section 4.2(a)) for that portion of the fiscal year in

8



--------------------------------------------------------------------------------



 



      which the termination of employment occurs through the date of
termination, (iii) any accrued expenses and vacation pay to the extent not
theretofore paid, and (iv) unless Executive has elected a different payout date
in a prior deferral election, any compensation previously deferred by Executive
(together with any accrued interest or earnings thereon) to the extent not
theretofore paid (the sum of the amounts described in subsections (i), (ii),
(iii) and (iv) shall be referred to in this Agreement as the “Accrued
Obligations”); provided, that the amount described in subsection 9.1(a)(1)(ii)
shall be paid as soon as practicable after the end of the fiscal year to which
such bonus relates and the amount that is pro-rated for Executive’s length of
service during the year shall be determined by the actual performance of the
Company during such year; and     (2)   in installments ratably over 24 months
in accordance with the Company’s normal payroll cycle and procedures, the amount
equal to 1.5 times Executive’s annual Base Salary in effect as of the date of
termination.

  (b)   All stock options (or stock units or restricted shares) held by the
Executive that are vested prior to the effective date of the termination shall
be exercisable in accordance with their terms. With respect to any stock options
(or stock units or restricted shares) held by the Executive that, by their terms
do not immediately vest and become exercisable upon a termination of employment
without Cause, the Executive shall receive a lump sum cash distribution equal:
(i) in the case of stock options, to: (A) the number of shares of the Company’s
$0.01 par value common stock (“Shares”) that is subject to options held by the
Executive which are not vested on the date of termination of employment;
multiplied by (B) the difference between: (1) the closing price of a Share as of
the day prior to the effective date of termination of employment (or, if the
United States securities trading markets are closed on that date, on the last
preceding date on which the United States securities trading markets were open
for trading), and (2) the applicable exercise price(s) of the non-vested
options; and (ii) in the case of stock units or restricted shares, to: (A) the
number of Shares (at target) that is subject to units held by the Executive
which are not vested on the date of termination of employment; multiplied by
(B) the closing price of a Share as of the day prior to the effective date of
termination of employment (or, if the United States securities trading markets
are closed on that date, on the last preceding date on which the United States
securities trading markets were open for trading).     (c)   The Executive’s
participation in the life and medical insurance programs in effect on the date
of termination of employment shall continue until the later of (i) 18 months
after Executive’s date of termination of employment, or (ii) the expiration of
the Term (as in effect at the time of termination); provided, however, that
notwithstanding the foregoing, the Company shall not be obligated to provide
such benefits if Executive becomes employed by another employer and is covered
or permitted to be covered by that employer’s benefit plans without regard to
the extent of such coverage; and provided further that upon the Executive’s
becoming eligible for and covered by Medicare, the medical coverage required by
this

9



--------------------------------------------------------------------------------



 



      subsection will be converted to an obligation on the part of the Company
to reimburse the Executive for premiums paid to purchase Medicare Supplement
coverage during any remaining period of time referred to in subsection (c)(i)
above.     (d)   To the extent not theretofore paid or provided, the Company
shall timely pay or provide to Executive any other accrued amounts or accrued
benefits required to be paid or provided or which Executive is eligible to
receive under any plan, program, policy, practice, contract or agreement of the
Company (such other amounts and benefits shall be referred to in this Agreement
as the “Other Benefits”).     (e)   Notwithstanding anything in this Agreement
to the contrary, in the event that the Executive’s employment is terminated by
the Company without Cause prior to the expiration of the Term, the provisions of
Section 13.5 shall not apply to the Executive’s activities during the Restricted
Period.

10. CHANGE IN CONTROL.
     10.1 Except as otherwise provided herein, if, at any time during the Term
in effect after a Change in Control (as defined in Section 10.3) occurs and,
within 90 days prior to or fifteen months following the date of the Change in
Control, (a) Executive is involuntarily terminated by the Company for reasons
other than Cause or (b) Executive voluntarily terminates his employment with the
Company for Good Reason (as defined in Section 8.2), Executive shall be entitled
to receive the benefits described in Section 10.2.
     10.2 Subject to the execution, delivery and effectiveness of the Release
within the time periods set forth herein and further subject to the limitation
imposed by Section 10.4, upon a termination described in Section 10.1, Executive
shall be entitled to receive the following payments and benefits:

  (a)   The Company shall pay to Executive immediately following the expiration
of the Severance Delay Period, provided, that Executive has executed and
delivered the Release and any revocation period applicable to such Release shall
have expired as of the end of the Severance Delay Period, the aggregate of the
following amounts:

  (1)   the Accrued Obligations (as defined in Section 9(a)(1), except that
solely for purposes of this Section 10.2(a)(1), Executive’s target bonus shall
be prorated based solely on the portion of the fiscal year in which the
termination of employment occurs through the date of termination (and not on the
Company’s actual performance for such period) and such prorated amount shall be
paid contemporaneously with the amounts payable pursuant to
Section 10.2(a)(2))); and     (2)   the amount determined by multiplying two
times the sum of (A) Executive’s average annual Base Salary for the five fiscal
years prior to the termination, and (B) Executive’s Applicable Annual Bonus (as
defined

10



--------------------------------------------------------------------------------



 



      below). For purposes of this Agreement, “Applicable Annual Bonus” means
the greater of Executive’s actual annual incentive bonus from the Company earned
in the fiscal year immediately preceding the fiscal year in which Executive’s
termination date falls or Executive’s target annual incentive bonus for the year
in which Executive’s termination date falls.

  (b)   All stock options (or stock units or restricted shares) held by
Executive that are vested (including, without limitation, those vested by reason
of any Change in Control occurring prior to the Executive’s termination) prior
to the effective date of the termination shall be exercisable in accordance with
their terms. With respect to any stock options held by Executive that, by their
terms do not immediately vest and become exercisable upon a termination of
employment without Cause, Executive shall receive a lump sum cash distribution
equal (i) in the case of stock options, to: (A) the number of Shares that is
subject to options held by the Executive which are not vested on the date of
termination of employment; multiplied by (B) the difference between: (1) the
closing price of a Share as of the day prior to the effective date of
termination of employment (or, if the United States securities trading markets
are closed on that date, on the last preceding date on which the United States
securities trading markets were open for trading), and (2) the applicable
exercise price(s) of the non-vested options and (ii) in the case of stock units
or restricted shares, to: (A) the number of Shares (at target) that is subject
to units held by the Executive which are not vested on the date of termination
of employment; multiplied by (B) the closing price of a Share as of the day
prior to the effective date of termination of employment (or, if the United
States securities trading markets are closed on that date, on the last preceding
date on which the United States securities trading markets were open for
trading).     (c)   Executive’s participation in the life and medical insurance
programs in effect on the date of termination of employment shall continue until
the later of (i) 18 months after Executive’s date of termination of employment,
or (ii) the expiration of the Term (as in effect at the time of termination);
provided, however, that notwithstanding the foregoing, the Company shall not be
obligated to provide such benefits if Executive becomes employed by another
employer and is covered or permitted to be covered by that employer’s benefit
plans without regard to the extent of such coverage; and provided further, that
upon the Executive’s becoming eligible for and covered by Medicare, the medical
coverage required by this subsection will be converted to an obligation on the
part of the Company to reimburse the premiums paid by the Executive to purchase
Medicare Supplement coverage during any remaining period of time referred to in
subsection 10.2(c)(i) above.     (d)   To the extent not theretofore paid or
provided, the Company shall timely pay or provide to Executive any Other
Benefits (as defined in Section 9.1(d)).

     10.3 For purposes of this Agreement, a “Change in Control” of the Company
shall mean any of the following:

11



--------------------------------------------------------------------------------



 



  (a)   any “person” (as defined in Section 13(h)(8)(E) of the Exchange Act),
other than the Company or any of its subsidiaries or any employee benefit plan
of the Company or any of its subsidiaries, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (or any successor to all or substantially all of the
Company’s assets) representing more than 35% of the combined voting power of the
Company’s (or such successor’s) then outstanding voting securities that may be
cast for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company (or such successor) in the
ordinary course of business);     (b)   as the result of, or in connection with,
any cash tender or exchange offer, merger or other business combination or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor company or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction;     (c)   all or substantially
all of the assets of the Company are sold, exchanged or otherwise transferred;  
  (d)   the Company’s shareholders approve a plan of liquidation or dissolution
of the Company; or     (e)   during the Term, Continuing Directors cease for any
reason to constitute at least a majority of the Board. For this purpose, a
“Continuing Director” is any person who at the beginning of the Term was a
member of the Board, or any person first elected to the Board during the Term
whose election, or the nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the Continuing Directors then
in office, but excluding any person (1) initially appointed or elected to office
as result of either an actual or threatened election and/or proxy contest by or
on behalf of any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act) other than the Board, or (2) designated by any “person” or “group”
(within the meaning of Section 13(d) of the Exchange Act) ) who has entered into
an agreement with the Company to effect a transaction described in
Section 10.3(a) through (d).

     Notwithstanding the foregoing, to the extent that (i) any payment under
this Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”), a
Change in Control shall mean a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the assets of the Company” as such terms are defined
in Section 1.409A-3(i)(5) of the Treasury Regulations.

12



--------------------------------------------------------------------------------



 



     10.4 Section 280G Limitation.

  (a)   Notwithstanding any other provision to the contrary, if any payments or
benefits Executive would receive from the Company pursuant to this Agreement or
otherwise (collectively, the “Payments”) would, either separately or in the
aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in the Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments. If a reduction in the Payments is to be made so that the amount of the
Payments equals the Reduced Amount, the Payments will be paid only to the extent
permitted under the Reduced Amount alternative; provided, that in the event the
Reduced Amount is paid, the cash payments set forth in Section 10.2(a)(2) shall
be reduced as required by the operation of this Section 10.4(a).     (b)   The
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall perform any
calculation necessary to determine the amount, if any, payable to Executive
pursuant to this Section 10, as limited by this Section 10.4. If the accounting
firm so engaged by the Company is also serving as accountant or auditor for the
individual, entity or group that will control the Company following a Change in
Control, the Company shall appoint a nationally recognized accounting firm other
than the accounting firm engaged by the Company for general audit purposes to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.     (c)   The accounting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within 20 calendar days after the
date on which such accounting firm has been engaged to make such determinations
or such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon the Company and Executive.

11. COSTS OF ENFORCEMENT.
     If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, upon the exhaustion of any
appeal right of the parties, the

13



--------------------------------------------------------------------------------



 



prevailing party shall be entitled to reasonable attorneys’ fees in addition to
costs and necessary disbursements otherwise recoverable.
12. PUBLICITY; NO DISPARAGING STATEMENT.
     Except to the extent required by applicable law, Executive and the Company
covenant and agree that they shall not engage in any communications which shall
disparage one another or interfere with their existing or prospective business
relationships.
13. BUSINESS PROTECTION PROVISIONS.
     13.1 Preamble. As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive gained from his employment with the Company,
Executive warrants and agrees that he will abide by and adhere to the following
business protection provisions in this Article 13.
     13.2 Definitions. For purposes of this Article 13, the following terms
shall have the following meanings:

  (a)   “Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Executive and any person or Entity engaged, wholly or in material part, or that
is an investor or prospective investor in an Entity that is engaged, wholly or
in material part, in the restaurant business that is the same or similar to that
in which the Company or any of its subsidiaries or affiliates (collectively, the
“CBRL Entities”) is engaged on the date of the termination of Executive’s
employment, whereby Executive is required to or performs services on behalf of
or for the benefit of such person or Entity which are substantially similar to
the services in which Executive participated or that he directed or oversaw
while employed by the Company.     (b)   “Confidential Information” shall mean
the proprietary or confidential data, information, documents or materials
(whether oral, written, electronic or otherwise) belonging to or pertaining to
any of the CBRL Entities, other than “Trade Secrets” (as defined below), which
is of tangible or intangible value to any of the CBRL Entities and the details
of which are not generally known to the competitors of the CBRL Entities.
Confidential Information shall also include: any items that any of the CBRL
Entities have marked “CONFIDENTIAL” or some similar designation or are otherwise
identified as being confidential.     (c)   “Entity” or “Entities” shall mean
any business, individual, partnership, joint venture, agency, governmental
agency, body or subdivision, association, firm, corporation, limited liability
company or other entity of any kind.     (d)   “Restricted Period” shall mean
two years following termination of Executive’s employment hereunder; provided,
however that the Restricted Period shall be extended for a period of time equal
to any period(s) of time within the two-year

14



--------------------------------------------------------------------------------



 



      period following termination of Executive’s employment hereunder that
Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates this
Article 13 or any sections thereof, the purpose of this provision being to
secure for the benefit of the Company the entire Restricted Period being
bargained for by the Company for the restrictions upon the Executive’s
activities.     (e)   “Territory” shall mean each of the United States of
America and any foreign country in which the Company operates its business at
the time of the termination of Executive’s employment.     (f)   “Trade Secrets”
shall mean information or data of or about any of the CBRL Entities, including,
but not limited to, technical or non-technical data, recipes, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential suppliers that: (1) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; (2) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy; and (3) any other information which is defined as a
“trade secret” under applicable law.     (g)   “Work Product” shall mean all
tangible work product, property, data, documentation, “know-how,” concepts or
plans, inventions, improvements, techniques and processes relating to any of the
CBRL Entities that were conceived, discovered, created, written, revised or
developed by Executive during the term of his employment with the Company.

     13.3 Nondisclosure; Ownership of Proprietary Property.

  (a)   In recognition of the need of the CBRL Entities to protect their
legitimate business interests, Confidential Information and Trade Secrets,
Executive hereby covenants and agrees that Executive shall regard and treat
Trade Secrets and all Confidential Information as strictly confidential and
wholly-owned by the CBRL Entities and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law, court order or other legal process:
(1) with regard to each item constituting a Trade Secret, at all times such
information remains a “trade secret” under applicable law, and (2) with regard
to any Confidential Information, for the Restricted Period.     (b)   Executive
shall exercise best efforts to ensure the continued confidentiality of all Trade
Secrets and Confidential Information, and he shall immediately notify the
Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Executive becomes aware. Executive shall

15



--------------------------------------------------------------------------------



 



      assist the CBRL Entities, to the extent necessary, in the protection of or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.     (c)   All Work Product shall
be owned exclusively by the CBRL Entities. To the greatest extent possible, any
Work Product shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and Executive hereby
unconditionally and irrevocably transfers and assigns to the applicable CBRL
Entity all right, title and interest Executive currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights. Executive agrees to execute and deliver
to the applicable CBRL Entity any transfers, assignments, documents or other
instruments which the Company may deem necessary or appropriate, from time to
time, to protect the rights granted herein or to vest complete title and
ownership of any and all Work Product, and all associated intellectual property
and other rights therein, exclusively in the applicable CBRL Entity.

     13.4 Non-Interference With Executives.
     Executive recognizes and acknowledges that, as a result of his employment
by Company, he will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of any of the CBRL Entities. Therefore, Executive agrees that, during
the Restricted Period, Executive shall not encourage, solicit or otherwise
attempt to persuade any person in the employment of the CBRL Entities to end his
or her employment with a CBRL Entity or to violate any confidentiality,
non-competition or employment agreement that such person may have with a CBRL
Entity or any policy of any CBRL Entity. Furthermore, neither Executive nor any
person acting in concert with the Executive nor any of Executive’s affiliates
shall, during the Restricted Period, employ any person who has been an executive
or management employee of any CBRL Entity unless that person has ceased to be an
employee of any of the CBRL Entities for at least six months.
     13.5 Non-competition.
     Executive covenants and agrees to not obtain or work in a Competitive
Position within the Territory during the Term and during the Restricted Period.
Executive and the Company recognize and acknowledge that the scope, area and
time limitations contained in this Agreement are reasonable and are properly
required for the protection of the business interests of the Company due to
Executives status and reputation in the industry and the knowledge to be
acquired by Executive through his association with the Company’s business and
the public’s close identification of Executive with the Company and the Company
with Executive. Further, Executive acknowledges that his skills are such that he
could easily find alternative, commensurate employment or consulting work in his
field that would not violate any of the provisions of this Agreement. Executive
acknowledges and understands that, as consideration for his execution of this
Agreement and his agreement with the terms of this covenant not to

16



--------------------------------------------------------------------------------



 



compete, Executive will receive employment with and other benefits from the
Company in accordance with this Agreement.
     13.6 Remedies.
     Executive understands and acknowledges that his violation of any provisions
of this Article 13 would cause irreparable harm to the Company and the Company
would be entitled to an injunction by any court of competent jurisdiction
enjoining and restraining Executive from any employment, service, or other act
prohibited by this Agreement The parties agree that nothing in this Agreement
shall be construed as prohibiting Company from pursuing any remedies available
to it for any breach or threatened breach of any provision of this Article 13,
including, without limitation, the recovery of damages from Executive or any
person or entity acting in concert with Executive. The Company shall receive
injunctive relief without the necessity of posting bond or other security, such
bond or other security being hereby waived by Executive. If any part of this
Article 13 is found to be unreasonable, then it may be amended by appropriate
order of a court of competent jurisdiction to the extent deemed reasonable.
Furthermore and in recognition that certain severance payments are being agreed
to in reliance upon Executive’s compliance with this Article 13 after
termination of his employment, in the event Executive breaches any of such
business protection provisions or other provisions of this Agreement, any unpaid
amounts (e.g., those provided under Article 8 or Article 9) shall be forfeited
and the Company shall not be obligated to make any further payments or provide
any further benefits to Executive following any such breach. Additionally, if
Executive breaches any of such business protection provisions or other
provisions of this Agreement or such provisions are declared unenforceable by a
court of competent jurisdiction, any lump sum payment made pursuant to
Section 10.2(a)(2) shall be refunded by Executive to the Company on a pro-rata
basis based upon the number of months during the Restricted Period during which
he violated the provisions of this Article 13 or, in the event such provisions
are declared unenforceable, the number of months during the Restricted Period
that the Company did not receive their benefit as a result of the actions of
Executive.
14. RETURN OF MATERIALS.
     Upon the termination of Executive’s employment, or at any time thereafter
upon the written request of the Company, Executive shall return to the Company
all written, electronic or descriptive materials of any kind belonging or
relating to the Company or its affiliates, including, without limitation, any
originals, copies and abstracts containing any Work Product, intellectual
property, Confidential Information and Trade Secrets in Executive’s possession
or control.
15. REIMBURSEMENT FOR LEGAL EXPENSES.
     The Company shall upon proper substantiation reimburse Executive for legal
expenses incurred in connection with the negotiation and preparation of this
Agreement an amount not in excess of $10,000.

17



--------------------------------------------------------------------------------



 



16. GENERAL PROVISIONS.
     16.1 Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by a writing signed by both of the parties
hereto.
     16.2 Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors and assigns.
     16.3 Waiver Of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach. The provisions of this Agreement may be waived only by a writing
signed by the party waiving compliance. Each of the parties to this Agreement
will be entitled to enforce its or his rights under this Agreement,
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in its or his favor.
The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.
     16.4 Indemnification and Insurance. The Company shall indemnify and hold
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by Executive, in connection with the defense of, or as
a result of any action or proceeding (or any appeal from any action or
proceeding) in which Executive is made or is threatened to be made a party by
reason of the fact that he is or was an officer of the Company or any of its
affiliates. In addition, the Company agrees that Executive is and shall continue
to be covered and insured up to the maximum limits provided by all insurance
which the Company maintains from time to time to indemnify its directors and
officers (and to indemnify the Company for any obligations which it incurs as a
result of its undertaking to indemnify its officers and directors) and that the
Company will exert its commercially reasonable efforts to maintain such
insurance, in not less than its present limits, in effect throughout the term of
the Executive’s employment.
     16.5 No Effect On Other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
he may be eligible, whether funded or unfunded, by reason of his employment with
the Company. Notwithstanding the foregoing, the provisions in Articles 5 through
10 regarding benefits that Executive will receive upon his employment being
terminated supersede and are expressly in lieu of any other severance program or
policy that may be offered by the Company, except with regard to any rights the
Executive may have pursuant to Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     16.6 Continuation of Compensation. If Executive becomes entitled to
payments under Articles 8, 9 or 10 but dies before receipt thereof, the Company
agrees to pay to the Executive’s spouse or his estate, as the case may be,
pursuant to such designation as Executive shall deliver

18



--------------------------------------------------------------------------------



 



to the Company in a form reasonably satisfactory to the Company, any amounts to
which Executive, at the time of his death, was so entitled.
     16.7 Tax Withholding. The Company shall be entitled to deduct and withhold
from, or in respect of, each payment made to Executive under this Agreement such
amount as it is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of applicable law relating to
taxes. To the extent that amounts are so withheld or paid over to or deposited
with the relevant governmental authority by the Company, such amounts shall be
treated for all purposes of this Agreement as having been paid to Executive.
     16.8 Section 409A.

  (a)   The parties intend that (1) each payment or installment of payments
provided under this Agreement will be a separate “payment” for purposes of
Section 409A of the Code, and (2) the payments will satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the
Code, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two-year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding any other provision to the contrary, if (x) on
the date the Executive’s employment with the Company terminates or at such other
time that is relevant under Section 409A of the Code, the Company determines
that Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (y) the Company determines that
any payments to be provided to Executive pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement, then such payments will be
delayed until the date that is six months after the date of the Executive’s
termination of employment with the Company or, if earlier, the date of the
Executive’s death. Any payments delayed pursuant to this Section 16.8(a) will be
made in a lump sum on the first day of the seventh month following the
Executive’s termination of employment or, if earlier, the date of the
Executive’s death, and any remaining payments required to be made under this
Agreement will be paid upon the schedule otherwise applicable to such payments
under this Agreement.     (b)   Notwithstanding any other provision to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Section 409A of the Code and
the Treasury Regulations promulgated thereunder) upon or following a termination
of employment unless such termination is also a “separation from service” from
the Company within the meaning of Section 409A of the Code and
Section 1.409A-1(h) of the Treasury Regulations and, for purposes of any such
provision of this Agreement, references to a “separation,” “termination,”
“termination of employment” or like terms shall mean “separation from service.”

19



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.     (d)   For the avoidance of doubt, any payment
due under this Agreement within a period following the Executive’s termination
of employment or other event, shall be made on a date during such period as
determined by the Company in its sole discretion.     (e)   It is intended that
this Agreement, to the extent practicable, comply and be interpreted in
accordance with Section 409A of the Code, and the Company shall, as necessary,
adopt such conforming amendments as are necessary to comply with Section 409A of
the Code without reducing the benefits payable hereunder without the express
written consent of Executive.     (f)   To the extent that any reimbursement,
fringe benefit or other similar plan or arrangement in which Executive
participates during the term of Executive’s employment under this Agreement or
thereafter provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, (1) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid); (2) subject to any shorter
time periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (3) any such reimbursement or payment may
not be subject to liquidation or exchange for another benefit, all in accordance
with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations.     (g)   By
accepting this Agreement, Executive hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to Executive hereunder. Additionally, by the acceptance of this
Agreement, Executive acknowledges that (1) Executive has obtained independent
tax advice regarding the application of Section 409A of the Code to the payments
due to Executive hereunder; (2) Executive retains full responsibility for the
potential application of Section 409A of the Code to the tax and legal
consequences of payments payable to Executive hereunder; and (3) the Company
shall not indemnify or otherwise compensate Executive for any violation of
Section 409A of the Code that may occur in connection with this Agreement.    
(h)   Notwithstanding any other provision to the contrary, in the event that
Executive’s “separation from service” occurs in connection with an exit
incentive program or

20



--------------------------------------------------------------------------------



 



      other employment termination program offered to a group or class of
employees, as defined under the Older Worker Benefit Protection Act, 29 U.S.C.
Section 626, the Severance Delay Period shall mean the period beginning the
termination of Executive’s employment and ending on the 60th day thereafter.

     16.9 Notices.
     All notices and all other communications provided for herein shall be in
writing and delivered personally to the other designated party, or mailed by
certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, or sent by facsimile, as follows:

         
 
  If to Company to:   Cracker Barrel Old Country Store, Inc.
 
      Attn: Chief Legal Officer
 
      P.O. Box 787
 
      305 Hartmann Drive
 
      Lebanon, TN 37088-0787
 
      Facsimile: (615) 443-9818
 
       
 
  If to Executive to:   Executive’s most recent address on file with the Company

All notices sent under this Agreement shall be deemed given 24 hours after
having been sent by facsimile or courier, 72 hours after having been sent by
certified or registered mail and when delivered if delivered personally. Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section 16.9.
     16.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to any
conflict of law principles that would require the application of any other
laws).
     16.11 Entire Agreement. This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with the Company that relates
generally to the same subject matter including, without limitation, as of the
Effective Date, the Prior Employment Agreement. Notwithstanding the foregoing,
the termination of the Prior Employment Agreement shall be without prejudice to
Executive’s rights under Sections 4.3.1 and 4.3.2 of the Employment Agreement
between the Company and Executive, dated as of October 30, 2008, which
provisions (and any awards made pursuant to those provisions) shall remain in
full force and effect.
     16.12 Assignment. This Agreement may not be assigned by Executive without
the prior written consent of the Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect. Executive
may not pledge, encumber or assign any payments or benefits due hereunder, by
operation of law or otherwise. The Company may assign its rights, together with
its obligations, under this Agreement to any third party in connection

21



--------------------------------------------------------------------------------



 



with any sale, transfer or other disposition of all or substantially all of its
business, provided, that no such assignment will relieve the Company from its
obligations hereunder.
     16.13 Severability. If any one or more of the terms, provisions, covenants
or restrictions set forth in this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms, provisions, covenants and restrictions set forth in this Agreement
shall remain in full force and effect, and to that end the provisions hereof
shall be deemed severable.
     16.14 Section Headings. The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.
     16.15 Interpretation. Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that an instrument is to be construed more strictly against the party which
itself or through its agents prepared the agreement, it being agreed that all
parties and/or their agents have participated in the preparation hereof.
     16.16 Mediation. Except as provided in subsection (c) of this
Section 16.16, the following provisions shall apply to disputes between the
Company and Executive: (1) arising out of or related to this Agreement
(including, without limitation, any claim that any part of this agreement is
invalid, illegal or otherwise void or voidable), or (2) the employment
relationship that exists between the Company and Executive:

  (a)   The parties shall first use their best efforts to discuss and negotiate
a resolution of the dispute.     (b)   If efforts to negotiate a resolution do
not succeed within five business days after a written request for negotiation
has been made, a party may submit the dispute to mediation by sending a letter
to the other party requesting mediation. The dispute shall be mediated by a
mediator agreeable to the parties or, if the parties cannot agree to a mediator,
by a mediator selected by the American Arbitration Association. If the parties
cannot agree to a mediator within five business days, either party may submit
the dispute to the American Arbitration Association for the appointment of a
mediator. Mediation shall commence within ten business days after the mediator
has been named.     (c)   The provisions of this Section 16.16 shall not apply
to any dispute relating to the ability of the Company to terminate Executive’s
employment pursuant to Article 5 (Termination for Cause) or Article 9
(Termination Without Cause) of this Agreement nor shall they apply to any action
by the Company seeking to enforce its rights arising out of or related to the
provisions of Article 13 of this Agreement.

     16.17 Voluntary Agreement. Executive and the Company hereby represent and
agree that each has reviewed all aspects of this Agreement, has carefully read
and fully understands all provisions of this Agreement, and is voluntarily
entering into this Agreement. Each party

22



--------------------------------------------------------------------------------



 



represents and agrees that such party has had the opportunity to review any and
all aspects of this Agreement with legal, tax or other adviser(s) of such
party’s choice before executing this Agreement.
[Signature Page Follows]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 12th day of
September, 2011.

            CRACKER BARREL OLD COUNTRY
STORE, INC.
      By:   /s/ Sandra B. Cochran        Name:   Sandra B. Cochran      
Title:   President and Chief Executive Officer       “EXECUTIVE”
      /s/ Michael A. Woodhouse       Michael A. Woodhouse         

24



--------------------------------------------------------------------------------



 



         

Addendum to Employment
Agreement with Michael A. Woodhouse
RELEASE
     THIS RELEASE (this “Release”) is made and entered into by and between
Michael A. Woodhouse (“Employee”) and CRACKER BARREL OLD COUNTRY STORE, INC. and
its successor or assigns (the “Company”).
     WHEREAS, Employee and the Company have agreed that Employee’s employment
with the Company shall terminate on ___________________;
     WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated September 12, 2011 (the “Agreement”), and this
Release is incorporated therein by reference;
     WHEREAS, Employee and the Company desire to delineate their respective
rights, duties and obligations attendant to such termination and desire to reach
an accord and satisfaction of all claims arising from Employee’s employment, and
his termination of employment, with appropriate releases, in accordance with the
Agreement;
     WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service he has or will provide for the Company;
     NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:
     1. Claims Released Under This Agreement. In exchange for receiving the
severance benefits described in Article 8 (Termination of Employment by
Executive), Article 9 (Termination Without Cause) or Article 10 (Change in
Control) of the Agreement and except as provided in Section 2 below, Employee
hereby voluntarily and irrevocably waives, releases, dismisses with prejudice,
and withdraws all claims, complaints, suits or demands of any kind whatsoever
(whether known or unknown) which Employee ever had, may have, or now has against
the Company and other current or former subsidiaries or affiliates of the
Company and their past, present and future officers, directors, employees,
agents, insurers and attorneys, arising out of or relating to (directly or
indirectly) Employee’s employment or the termination of his employment with the
Company, including but not limited to:

  (a)   claims for violations of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Fair Labor Standards Act, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Older Workers’
Benefit Protection Act of 1990, the Americans With Disabilities Act, the Equal
Pay Act of 1963, the Family and Medical Leave Act, 42 U.S.C. § 1981, the

25



--------------------------------------------------------------------------------



 



      Worker Adjustment and Retraining Notification Act, the National Labor
Relations Act, the Labor Management Relations Act, Executive Order 11246,
Executive Order 11141, the Rehabilitation Act of 1973, or the Employee
Retirement Income Security Act, the Tennessee Human Rights Act, the Tennessee
Employment of the Handicapped Act, the Genetic Information Nondiscrimination
Act, or any other law relating to discrimination or retaliation in employment
(in each case, as amended);     (b)   claims for violations of any other federal
or state statute or regulation or local ordinance;     (c)   claims for lost or
unpaid wages, compensation, or benefits, defamation, intentional or negligent
infliction of emotional distress, assault, battery, wrongful or constructive
discharge, negligent hiring, retention or supervision, misrepresentation,
conversion, tortious interference, breach of contract, or breach of fiduciary
duty;     (d)   claims to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement, or any other similar type plan
sponsored by the Company; or     (e)   any other claims under state law arising
in tort or contract.

     2. Claims Not Released Under This Agreement. In signing this Release,
Employee is not releasing any claims that may arise under the terms of the
Agreement that (a) enforce his rights under the Agreement, (b) arise out of
events occurring after the date Employee executes this Release, (c) arise under
any written non-employment related contractual obligations between the Company
or its affiliates and Employee which have not terminated as of the execution
date of this Release by their express terms, (d) arise under a policy or
policies of insurance (including director and officer liability insurance)
maintained by the Company or its affiliates on behalf of Employee, or (e) relate
to any indemnification obligations to Employee under the Company’s bylaws,
certificate of incorporation, Tennessee law or otherwise. However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Nothing in this
Release shall prohibit Employee from engaging in protected activities under
applicable law or from communicating, either voluntarily or otherwise, with any
governmental agency concerning any potential violation of law.
     3. No Assignment of Claim. Employee hereby represents that he has not
assigned or transferred, or purported to assign or transfer, any claims or any
portion thereof or interest therein to any party prior to the date of this
Release.
     4. No Admission Of Liability. This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other

26



--------------------------------------------------------------------------------



 



or any other person, on the part of itself or himself, its or his
representatives, employees or agents.
     5. Voluntary Execution. Employee hereby warrants, represents and agrees
that (a) he has been encouraged in writing to seek advice from anyone of his
choosing regarding this Release, including his attorney and accountant or tax
advisor prior to his signing it; (b) this Release represents written notice to
do so; (c) he has been given the opportunity and sufficient time to seek such
advice; and (d) he fully understands the meaning and contents of this Release.
He further represents and warrants that he was not coerced, threatened or
otherwise forced to sign this Release, and that his signature appearing
hereinafter is voluntary and genuine. EMPLOYEE UNDERSTANDS THAT HE MAY TAKE UP
TO 21 DAYS TO CONSIDER WHETHER OR NOT HE DESIRES TO ENTER INTO THIS RELEASE.
     6. Ability to Revoke Agreement. EMPLOYEE UNDERSTANDS THAT HE MAY REVOKE
THIS RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN
DAYS OF HIS EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE
UNTIL THE EXPIRATION OF SUCH SEVEN-DAY PERIOD. HE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN-DAY PERIOD THIS RELEASE WILL BE BINDING UPON HIM AND
HIS HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS
AND WILL BE IRREVOCABLE.

            Acknowledged and Agreed To:

“COMPANY”

CRACKER BARREL OLD COUNTRY
STORE, INC.
      By:           Its:          Date:       

     I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY
HAVE. I UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.
“EMPLOYEE”
 
Michael A. Woodhouse
Date: ___________________________

27